Case 1:18-cv-02731-DCF Document 24-1 Filed 12/11/18 Page 1 of 12




                    EXHIBIT 1
Case 1:18-cv-02731-DCF Document 24-1 Filed 12/11/18 Page 2 of 12
Case 1:18-cv-02731-DCF Document 24-1 Filed 12/11/18 Page 3 of 12
Case 1:18-cv-02731-DCF Document 24-1 Filed 12/11/18 Page 4 of 12
Case 1:18-cv-02731-DCF Document 24-1 Filed 12/11/18 Page 5 of 12
Case 1:18-cv-02731-DCF Document 24-1 Filed 12/11/18 Page 6 of 12
Case 1:18-cv-02731-DCF Document 24-1 Filed 12/11/18 Page 7 of 12
Case 1:18-cv-02731-DCF Document 24-1 Filed 12/11/18 Page 8 of 12
Case 1:18-cv-02731-DCF Document 24-1 Filed 12/11/18 Page 9 of 12




                                 12/10/18
Case 1:18-cv-02731-DCF Document 24-1 Filed 12/11/18 Page 10 of 12
Case 1:18-cv-02731-DCF Document 24-1 Filed 12/11/18 Page 11 of 12
Case 1:18-cv-02731-DCF Document 24-1 Filed 12/11/18 Page 12 of 12
